Citation Nr: 1629182	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-21 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2.  Entitlement to service connection for a heart disability, to include as secondary to a back disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1956.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

As discussed in detail below, the Veteran submitted a March 2014 notice of disagreement (NOD) to a February 2014 rating decision regarding entitlement to service connection for PTSD, depression, and anxiety.  However, the RO has not issued a statement of the case (SOC) for these claims.  For this reason, the issue has been listed on the title page.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board has recharacterized the Veteran's three psychiatric claims as one broad claim of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

This matter was previously before the Board in August 2014 and January 2015.  In the most recent remand, the Board remanded the case for recent VA treatment records to be associated with the claims file.  These records were associated with the file.  Thus, the Board finds there has been substantial compliance with the January 2015 directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2016, the Board requested that the Veteran clarify his representation.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim to reopen is addressed in the decision below.  The reopened claim and the remaining claims are addressed in the remand following the decision.


FINDINGS OF FACT

1.  A January 2007 decision denied the Veteran's claim to reopen a claim of service connection for a back disability, and the decision was not appealed.

2.  Evidence presented since the January 2007 decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a back disability.


CONCLUSIONS OF LAW

1.  The January 2007 decision, which denied a claim to reopen a claim of service connection for a back disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015)

2.  The criteria to reopen the claim of service connection for a back disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claims to Reopen

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The Veteran has submitted several claims of service connection for a back disability over the years.  The earliest denial of this claim was in a June 1970 rating decision.  More recently, the Veteran filed a claim to reopen the issue of service connection for a back disability in March 2008.  The last claim to reopen a claim of service connection for this disability was received by VA in October 2006.  By a January 2007 decision, the RO denied the claim on the grounds that there was no new and material evidence presented.  The Veteran did not appeal that decision as no notice of disagreement was filed and no new and material evidence submitted within one year.  See 38 C.F.R. § 3.156(b) (West 2014).  The next correspondence was the March 2008 claim, which was over one year after the decision.  Thus, the January 2007 decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).

Since January 2007, the Veteran submitted a statement in June 2013 that noted that the aircraft in which he injured his back was a civilian aircraft.  Additionally, the Veteran in a June 2014 statement further described the aircraft as a Piper Cub.  These statements, when read together and in conjunction with previously submitted evidence are new and material because they provide more specificity as to the in-service incurrence element of service connection.  This evidence is new in that prior to the last final denial, the Veteran had not described the civilian nature of the aircraft in which he reports he was injured.  The evidence is material in that it relates to the unestablished fact of in-service injury.  Accordingly, in light of the low threshold for reopening, the claim of service connection for a back disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

New and material evidence having been presented, the claim to reopen service connection for a back disability is allowed; to this limited extent, the appeal is granted.


REMAND

Back Disability

In light of reopening the claim of service connection for a back disability, a remand of the underlying service connection claim is necessary to accord the RO an opportunity to adjudicate the issues on a de novo basis.  See Hickson v. Shinseki, 23 Vet. App. 394, 399(2010).  

Additionally, the Board now turns to additional development for the claim.

The Veteran has consistently reported that his back disability stems from injuring his back while in an aircraft heading from Newfoundland back to the United States.  Specifically, in an April 1971statement, he reported he was coming home on morale leave in February 1955 when the aircraft he was on began to fall through ice and he injured his back against a seat.  VA has pursued development in an attempt to substantiate the Veteran's reported accident and to obtain VA treatment records for this injury.  Nonetheless, the Board finds that more development is necessary in order for VA to fulfill its duty to assist in this case.

In-Service Injury

The Board notes that the record reflects development in this area in the form of the search of reported accidents of official United States Air Force aircraft in the 1950s.  However, the Board notes that the Veteran's contention is that he injured his back while he was headed home on morale leave in February 1955.  See April 1971 statement.  His service personnel records clearly indicate that he was on morale leave from February 10, 1955 to March 1, 1955.  In a June 2013 statement, the Veteran for the first time indicated that the aircraft in which he injured his back was a civilian aircraft.  A June 2014 statement from the Veteran further described the aircraft as a Piper Cub.  Finally, the Veteran reported that the Air Force sent an "SA 16 plane" to retrieve him after his accident and fly him to Goose Bay, Labrador to receive medical treatment.  In light of these details, the Board finds that the RO should pursue additional development on remand in order to assist in verifying the account of the Veteran injuring himself while being transported in a civilian aircraft (Piper Cub) between February 10, 1955 and March 1, 1955.

Treatment Records

In his original January 1970 claim, the Veteran indicated that he at that time had been receiving treatment at the VA hospital in Des Moines, and from two private physicians.  Records of treatment from these private physicians from this time period have been associated with the claims file.  However, as it relates to treatment at the VA hospital in Des Moines, Iowa from this time period, these records do not appear in the claims file.  Similarly, in the same January 1970 claim, the Veteran identified receiving treatment at Lockbourne Air Force Base in 1954 and it does not appear these treatment records have been associated with the claims file.  These records should be obtained on remand.  Additionally, the Veteran has referenced several physicians who have treated him for his back disability.  Specifically, in a September 2012 statement, the Veteran referenced a Dr. Espeland.  In a June 2014 statement, the Veteran referenced receiving treatment from a Dr. Wildburger at the VA hospital in Des Moines.  Treatment from these physicians should also be obtained.  Notably, as these records were no created in the digital age, it is necessary for the search to include retired or archived paper records.

VA Examination

The Board notes that the Veteran received a VA examination for his back in May 1971.  This examination noted that the Veteran reported that his back had "always bothered [him] since" his injury in the aircraft sinking into ice.  A May 1970 record from a Post Office physician notes that the physician gave the Veteran a pre-employment physical in a few days prior to the Veteran's hiring date of November 25, 1968.  The physician noted that at the time of that physical, the Veteran had reported "a history of having had some trouble with his low back."  A May 1971 statement from the Veteran's private physician notes that he was first seen in August 1968 complaining of pain in the back region, and that the Veteran stated he had a back problem since 1952.  Due in part to the age of his last VA examination for his back, the additional development to be done on remand, and the Veteran's statements to physicians in the 1970s of the Veteran's back trouble dating to the early 1950s, the Board finds that a new VA examination is warranted in this instance.  

Heart Disability

The Veteran submitted a claim for entitlement to service connection for a heart disability in April 2012.  In a November 2014 statement, the Veteran reported that he may have had a minor heart attack while in service after he injured his back.  In a September 2012 statement, the Veteran reported that a private doctor told him that his heart condition was due to the injury sustained to his back while in service.  The Board notes that the May 1971 VA examination also referenced the Veteran's heart at that time.  Nonetheless, because of the age of the examination, the fact that the Veteran did not claim entitlement to service connection for a heart condition at the time, and due to the contention that the Veteran's heart condition may be related to his back condition, the Board finds that a remand for a VA examination for the claimed heart condition is also warranted.
TDIU

The Veteran is not presently service connected for any disability.  The Veteran's claim for a TDIU is inextricably intertwined with whether he is service-connected for any of his claimed disabilities.  Thus, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additional Claim

A February 2014 rating decision denied entitlement to service connection for PTSD, depression, and anxiety.  In March 2014, VA received correspondence from the Veteran.  In this correspondence, the Veteran requested a local hearing, but he also stated "I also disagree with your decision" and that his representative "would send you a form of disagreement."  In June 2014, the RO sent the Veteran a letter acknowledging that VA had received correspondence indicating that the Veteran was in disagreement with a decision and that the Veteran's representative would not be submitting an NOD on his behalf.  The letter further notified the Veteran "[w]e cannot accept your NOD unless you specify what issue you are disagreeing with."  The Veteran did not respond to this letter.  

A notice of disagreement is a written communication from a claimant or his or her representative which expresses dissatisfaction or disagreement with an adjudication determination by the agency of original jurisdiction.  38 C.F.R. § 20.201 (2015).  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  Id.  

The Board finds that the March 2014 correspondence from the Veteran related to the February 2014 rating decision.  This is so because the Veteran had already submitted an NOD as to his denial of service connection for his claimed back and heart disabilities and entitlement to TDIU in May 2013.  Therefore, the March 2014 correspondence could not reasonably be read to relate to those issues.  Additionally, the Veteran's correspondence was received only one month after his denial of service connection for his psychiatric claims.  Moreover, the correspondence, though it did not specify the issues, could be reasonably construed as disagreement because it plainly stated "I also disagree with your decision."  Finally, all of the issues in the February 2014 rating decision pertain to psychiatric problems and ultimately are within in the scope of one claim as noted in the introduction.

Having determined that a NOD was properly submitted, the issuance of a statement of the case (SOC) as to this issue, which is the next required step.  See 38 C.F.R. §§ 19.26, 19.29 (2015).  The Board thus must remand these claims to accomplish this step.  See 38 C.F.R. § 19.9(c) (2015).  See Manlincon, 12 Vet. App. at 240-41.

In light of the remand, any relevant outstanding VA treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain pertinent VA treatment records dated since July 2013.

2.  Obtain any relevant VA treatment records that have not already been associated with the claims file dating from the 1970s to the present (including from the VA hospital in Des Moines, Iowa, and from Drs. Espeland and Wildburger).  The search should include non-digital retired or archived paper records.

3.  Obtain complete service treatment records not already of record, to specifically include any records from Lockbourne Air Force Base, and associate them with the claims file.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2015).

4.  Attempt to verify the account of the Veteran injuring himself while serving in the Air Force but being transported in a civilian aircraft while on morale leave that fell through ice between February 10, 1955 and March 1, 1955.

5.  Thereafter, schedule the Veteran for a VA examination(s) by an appropriate medical professional for his claimed back and heart disabilities.  The entire claims file should be reviewed by the examiner.

The examiner is to identify the present disability.

Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability had its onset in, or is otherwise related to, service, or whether back arthritis manifested within a year of service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's heart disability had its onset in, or is otherwise related to, service, or whether a heart disability manifested within a year of service.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's heart disability was caused, or aggravated by, his back disability.  The examiner should specifically discuss and address the Veteran's November 2014 report that he may have had a heart attack while in service as a result of his back injury.

The examination reports should include complete rationales for all opinions expressed.

6.  Issue a SOC for the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety.  The issue is to be certified to the Board only if a timely substantive appeal is received.

7.  Finally, readjudicate the appeal, including the reopened back claim on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


